ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury for one count of second degree murder, § 565.021, RSMo 1994, two counts of first degree assault, § 565.050, RSMo 1994, and three counts of armed criminal action, § 571.015, RSMo 1994. He was sentenced by the court as a prior and persistent offender to consecutive terms of life imprisonment on each count. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We *505affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).